— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kron, J.), rendered July 28, 2008, convicting her of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Roman, J), after a hearing (O’Dwyer, J.H.O.), of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is reversed, on the law, that branch of the defendant’s omnibus motion which was to suppress physical evidence recovered from the defendant’s apartment is granted, and a new trial is ordered.
For the reasons stated in People v Harper (100 AD3d 772 [2012] [decided herewith]), the subject branch of the defendant’s motion should have been granted. Angiolillo, J.P, Florio, Leventhal and Cohen, JJ., concur.